Exhibit bylaws of SMITHFIELD FOODS, INC. As Amended and Restated on August 27, 1998 and as Further Amended on September 2, 1999, on January 20, 2000, on May 30, 2001, on May 4, 2007, on December 27, 2007, on August 27, 2008 and on June 16, 2010 ARTICLE I SHAREHOLDERS 1 Section1.1 Annual Meetings 1 Section1.2 Special Meetings 4 Section1.3 Notice of Meetings 4 Section1.4 Record Date 5 Section1.5 Organization 5 Section1.6 Adjournments 5 Section1.7 Waiver of Notice; Attendance at Meeting 5 Section1.8 Quorum and Voting Requirements 5 Section1.9 Proxies 6 Section1.10 Inspectors of Elections 7 Section1.11 List of Shareholders Entitled to Vote 8 Section1.12 Conduct of Meetings 8 ARTICLE II DIRECTORS 9 Section2.1 General Powers 9 Section2.2 Number and Term 9 Section2.3 Nomination; Election 9 Section2.4 Resignation; Removal 13 Section2.5 Vacancies 13 Section2.6 Meetings of the Board 13 Section2.7 Notice of Meetings 13 Section2.8 Waiver of Notice; Attendance at Meeting 14 Section2.9 Quorum; Voting 14 Section2.10 Telephone Participation 14 Section2.11 Action without Meeting 14 Section2.12 Organization 14 Section2.13 Regulations; Manner of Acting 14 Section2.14 Compensation 15 Section2.15 Director Emeritus 15 Section2.16 Advisory Director 15 ARTICLE III COMMITTEES OF THE BOARD 15 Section3.1 Constitution of Committees 15 i Section3.2 Authority of Committee 15 Section3.3 Executive Committee 15 Section3.4 Audit Committee 16 Section3.5 Compensation Committee 16 Section3.6 Proceedings 16 ARTICLE IV OFFICERS 16 Section4.1 Officers Generally 16 Section4.2 Election. 16 Section4.3 Removal of Officers 16 Section4.4 Authority and Duties of Officers 17 Section4.5 Chairman of the Board 17 Section4.6 Chief Executive Officer 17 Section4.7 Chief Financial Officer 17 Section4.8 Secretary 17 Section4.9 Voting Securities of Other Corporations 18 Section4.10 Bonds 18 ARTICLE V CAPITAL STOCK 18 Section5.1 Form 18 Section5.2 Transfer Agents and Registrars 18 Section5.3 Transfers 18 Section5.4 Restrictions on Transfer 19 Section5.5 Lost Certificates 19 Section5.6 Holder of Record 19 ARTICLE VI GENERAL PROVISIONS 19 Section6.1 Fiscal Year 19 Section6.2 Seal 19 Section6.3 Execution of Instruments 19 Section6.4 Construction 20 Section6.5 Amendments 20 ii ARTICLE I SHAREHOLDERS SECTION1.1ANNUAL MEETINGS.(a)The Corporation shall hold an annual meeting of the shareholders for the election of directors and for the transaction of such other business as properly may come before the meeting at such place, either within or without the Commonwealth of Virginia, and at such date and time as may be designated from time to time by resolution of the Board of Directors and set forth in the notice or waiver of notice of the meeting. (b)At an annual meeting of the shareholders, only such business shall be conducted as shall have been properly brought before the meeting.To be properly brought before an annual meeting, business must be (i) specified in the notice of the meeting (or any supplement thereto) given by or at the direction of the Board of Directors, (ii) otherwise properly brought before the meeting by or at the direction of the Board of Directors, or (iii) otherwise properly brought before the meeting by a shareholder of the Corporation who is a shareholder of record at the time of giving of the notice provided for in this Bylaw and at the time of the annual meeting, who shall be entitled to vote at such meeting and who shall have complied with the notice procedures set forth in this Bylaw; clause (iii) shall be the exclusive means for a shareholder to submit such business (other than matters properly brought under Rule 14a-8 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and included in the Corporation’s notice of meeting) before an annual meeting of shareholders. (c)For business to be properly brought before an annual meeting by a shareholder (other than the nomination of a person for election as a director, which is governed by
